Yesawich, Jr., J.
(dissenting). We respectfully dissent. Neither the language
nor the legislative history of the 1979 amendment to CPLR 3130 furnishes any support for the proposition that a party’s right to depose an opposing party should be limited in the manner directed. The amendment was enacted to meet the criticism that interrogatories were unavailable in negligence suits (see Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3130:3 [1982-1983 supp], p 204). With the amendment, a party in a negligence action is now at liberty to choose between utilizing interrogatories or an examination before trial. That it was intended that this right to select the disclosure device to be employed remain in the party seeking disclosure is apparent from the permissive language of the statute: “any party may serve upon any other party written interrogatories” (emphasis added). Admittedly, trial courts have long possessed the discretion to prevent disclosure abuses through the mechanism of protective orders (see CPLR 3103). However, it is also a sound principle, and one of considerable duration, that the mere fact that a defendant’s residence is out-of-State does not, absent proof of some significant hardship, shelter him from an oral deposition (Cooper v Met Merchandising, 54 AD2d 859; Santamaria v Walt Disney World, 51 AD2d 959). Here, defendants’ attorney simply alleges that it will be expensive and inconvenient for defendants to come from Michigan to be examined in New York. This far from compelling excuse is, in our judgment, insufficient to justify relegating plaintiffs to interrogatories or written questions. Contrary to defendants’ assertions, each disclosure technique is not of equal utility. In personal injury cases an oral deposition is generally the most probing and most expedient. In any event, except when there are truly compelling reasons to conclude otherwise, a party’s choice of method of disclosure should be respected. Depriving a party of the opportunity to orally examine his adversary serves only to tilt the balance in favor of nonresidents, for the principal advantage of an oral deposition, namely the occasion to assess the appearance, personality, demeanor, presentation, and spontaneity of the one being examined, will be lost. An amendment whose function is to augment and not restrict the disclosure devices available surely cannot be the basis for so drastic a revision of the disclosure process as has been achieved here. Accordingly, we would reverse and would order defendants to be orally examined in New York at a time to be set by Special Term.